                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                )
                                         )
                    Plaintiff,           )                 4:10CR3108
                                         )
             v.                          )
                                         )
THOMAS COLEMAN,                          )                    ORDER
                                         )
                    Defendant.           )
                                         )


       IT IS ORDERED that Defendant’s “Opposition to Judgment from U.S. District
Court for the District of Nebraska - Lincoln for Fraud Pursuant to Fed. R. 60(b)(4)(3)”
(filing no. 179) is denied.

      DATED this 14th day of November, 2018.

                                        BY THE COURT:

                                        s/ Richard G. Kopf
                                        Senior United States District Judge
